Title: From George Washington to John Page, 3 October 1785
From: Washington, George
To: Page, John



My Dr Sir,
Mount Vernon 3d Octr 1785.

The last Post from Richmd gave me the pleasure of your favor of the 9th from Rosewell. Expressions of friendship from good men, & the congratulations of those who are not addicted to unmeaning compliments, cannot fail to be acceptable. In this light I view & thank you for the obliging and endulgent sentiments of your letter, which have affected my mind with gratitude & pleasure.
It will be unnecessary I hope Sir, to assure you of the pleasure I shou’d have felt at seeing you & Mrs Page at Mount Vernon on your way to Philada, if you could have made it convenient & agreeable to have taken this rout—at all times I should be happy to see you here.
Soon after I returned from Richmond in May last, I spoke to a Dutch Merchant in Alexandria on the subject of importing Germans; but not receiving any satisfactory information from him, tho’ he was perfectly willing to oblige, I requested him, as he was on the eve of a journey thro’ Baltimore to Boston, at both which Dutch Houses are established, & in the last he is concerned, to make every enquiry he could respecting the mode—the terms, & practicability of obtaining the number we want: but meeting with no precise information here neither—

I wrote some little time ago to Mr De Neufville, a Gentleman of very respectable character at Amsterdam, with whom I have long corresponded, for full information; & to know also, if £5000 could be borrowed for the use of the Company on such terms, & upon such securities as it proposed to give. Herein also I have been unlucky; for soon after I had written & had sent my Letter to New York to obtain a passage by the Packet, I received an account of this Gentlemans arrival at Boston. These delays following the enquiries, which I only considered as auxiliary to those of the Managers, to whom I intended to communicate the result, will be unlucky if they have taken no steps in the mean while themselves. Would it not be advisable in case My good Sir, for you as one of them to go fully into the matter whilst you are at Philadelphia, where, it is to be presumed, the best information on this side the Atlantic is to be obtained; & the most likely place to enter into contracts—unless a person in behalf of the Company, should be sent to Holland expressly for this purpose; or a gentleman there, in whom confidence could be placed would undertake it. But unless Mr Anderson should succeed in negotiating the loan he was requested to obtain—or the like sum could be borrowed in Holland, we shall be without funds to carry the Plan into effect, & consequently cannot advance beyond the limits of enquiry—or preliminary agreement.
Mrs Washington joins me in respectful compliments to Mrs Page, who we hope will reap all the benefits which are expected from the change of climate. With very great esteem & regard I am Dr Sir, Yr most Obt &c.

G: Washington

